UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6574



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEROME WALDEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:95-cr-00063-JRS)


Submitted:   November 15, 2006         Decided:     November 20, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Walden, Appellant Pro Se. Charles Philip Rosenberg, United
States Attorney, Alexandria, Virginia, David John Novak, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jerome Walden appeals the district court’s orders denying

his motions seeking a certificate of appealability and to hold his

claims in abeyance.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States v. Walden, No. 3:95-cr-00063-JRS

(E.D. Va. Feb. 28, 2006; Mar. 21, 2006).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -